Citation Nr: 0426319	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  01-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1970.

This matter arises from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied an increased evaluation 
for schizophrenia, evaluated as 50 percent disabling.  By a 
rating action dated in March 2004, the 50 percent disability 
rating assigned for schizophrenia was increased to 70 
percent, effective from April 19, 2003.  The March 2004 
rating action also granted the veteran a total disability 
evaluation based on individual unemployability due to his 
service-connected disabilities.

The veteran was afforded a personal hearing at the local RO 
before the undersigned veterans law judge in February 2002.  
A transcript of the hearing has been associated with the 
claims file.

The Board remanded this matter in July 2003 for the purpose 
of obtaining additional evidence and curing certain 
procedural defects.  The matter was returned to the Board in 
August 2004 for final appellate consideration.


FINDINGS OF FACT

1.  For the period prior to September 30, 2002, the evidence 
of record has not demonstrated that the veteran's 
schizophrenia resulted in severe social and industrial 
impairment, or occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

2.  For the period from September 30, 2002 to April 18, 2004, 
the veteran's schizophrenia resulted in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: persistent delusions; impaired 
memory and judgment; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships; 
however, there was no evidence of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to place; memory 
loss for names of close relatives, own occupation, or own 
name.

3.  Resolving all doubt in his favor, the veteran's 
schizophrenia resulted in total social and industrial 
impairment from April 19, 2003, which was the date he became 
unemployed as a result of his schizophrenia.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for 
schizophrenia have not been met for the period prior to 
September 30, 2002.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9204 (2003).

2.  The criteria for a 70 percent disability rating for 
schizophrenia, but no greater, has been demonstrated for the 
period from September 30, 2002 to April 18, 2003.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9204 
(2003).

3.  The criteria for a 100 percent rating for schizophrenia 
have been demonstrated for the period since April 19, 2003.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9204 
(2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in March 2004, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for an increased rating, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The March 2001 rating decision, April 2001 statement of the 
case (SOC), and May 2004 supplemental statement of the case 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for an increased rating.  
The May 2004 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The medical records have been obtained from the New Bedford 
VA Medical Center (VAMC).  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  Administrative records from the United 
States Postal Service (USPS) are also of record.   VA 
examinations were conducted in February 2001 and September 
2003.  The Board therefore finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the CAVC has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The criteria for evaluating schizophrenia, undifferentiated, 
are found at 38 C.F.R. Part 4, Diagnostic Code 9204 (2003).  
A 50 percent rating may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The next and highest rating, a 100 percent scheduler 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2003).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships. GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Service connection for schizophrenia was granted in February 
1971.  A 100 percent disability evaluation was assigned.  The 
rating was reduced to 70 percent in an October 1980 rating 
action.  By a rating action dated in March 1986, the 70 
percent disability rating assigned for schizophrenia was 
reduced to 50 percent.  That 50 percent rating remained in 
effect until the veteran filed his claim for an increased 
evaluation in October 2000.

Evidence received in support of the veteran's claim for an 
increased evaluation includes treatment records from the New 
Bedford VAMC.  Dated between June 2000 and February 2004, the 
records establish the veteran receives ongoing treatment for 
his service-connected schizophrenia.  A June 2000 treatment 
note indicated that the veteran complained of increased 
stress in the workplace.  His appearance was slightly 
unkempt.  His attitude was proper, open, pleasant, and 
cooperative.  He maintained normal eye-to-eye contact.  His 
speech was normal in volume, rate, and rhythm.  He was 
oriented in all three spheres.  The veteran's thought form 
was goal directed with no looseness or flight.  He denied 
suicidal or homicidal ideation.  There was no evidence of 
thought disorder, auditory or visual hallucinations, or 
mania.  His affect was euthymic and appropriate.  There was 
no indication of irritability, hostility, or aggression.  
Judgment and insight were not impaired.  Memory and attention 
were within normal limits.  The diagnosis, in pertinent part, 
was active alcohol dependence and bipolar disorder.  The 
veteran was assigned a score of 60 on the GAF scale.  

Similar findings were recorded in treatment notes dated 
between October 2000 and August 2002.  Of note, an October 
2000 treatment report indicated that the veteran had a GAF 
score of 60.  A GAF score of 55 was reported in March 2002.  
A GAF score of 52 was reported in August 2002.

On September 30, 2002, the veteran was evaluated to determine 
whether his service-connected schizophrenia would better be 
described as post-traumatic stress disorder (PTSD).  The 
veteran denied symptoms of mania or hypomania, intrusive 
thoughts, or hyperarousal.  He also denied current 
hallucinations, paranoia, or delusions.  However, during the 
examination, he reported that the people he worked with were 
out to get him.  He also reported two instances where his 
supervisors at work had attempted to strangle him.  He 
estimated that he had filed over 400 grievances in the past 
20 years.  The veteran also gave a history of being 
interrogated by the FBI and sharing a hospital ward with 
Howard Hughes.  He said he was shocked to learn that Howard 
Hughes had not included him in his will.  He endorsed having 
psychic powers that enabled him to foresee future events.  

On mental status evaluation, the veteran was alert and 
oriented times three.  He was well groomed.  He was 
cooperative and euthymic but he became irritated and agitated 
when asked to discuss his employment with the USPS.  His 
memory was not reliable.  His judgment also appeared to be 
mildly impaired.  He displayed evidence of grandiose and 
persecutory delusions.  His recall was intact but he had 
difficulty with abstraction.  Psychiatric tests were 
conducted.  The impression was that the veteran did not 
suffer from PTSD.  The diagnosis was alcohol dependence and 
schizophrenia, undifferentiated, episodic with interepisode 
residual symptoms.  The examiner noted that the symptoms of 
the veteran's psychosis interfered with his job functioning.  
A score of 49 was assigned on the GAF scale.  

Subsequent treatment notes reference several GAF scores of 50 
or lower.  An October 2002 treatment note assigned a score of 
50.  In November 2002, the veteran was assigned a score 
between 45 and 50.  He was also noted to been out of work for 
the majority of the year due to his schizophrenia.  Symptoms 
of grandiose delusions, auditory hallucinations, and 
significant alcohol abuse were recorded.  A GAF score of 49 
was assigned in June 2003.  In January 2004, the veteran was 
assigned a score of 45.  The examiner noted at that time that 
the veteran continued to experience symptoms of paranoia, 
delusions, and auditory hallucinations.

Also for consideration are the reports of VA psychiatric 
examination conducted in February 2001 and September 2003.  
At his February 2001 examination, the veteran reported having 
extreme difficulty with his employment.  He complained about 
the increased time he spent commuting since his office moved.  
He said he had difficulty with management as well.  He 
reported that he served as a union shop steward.  The veteran 
indicated that he was only able to work twice a week due to 
his disability and the stress of being a shop steward.  He 
said he had trouble sleeping.  He attempted to be 
superficially cooperative during the examination but was 
quite anxious.  He was well groomed.  His speech was 
pressured.  He was oriented to time, place, and person.  His 
memory function was within normal limits.  His affect was 
blunted and flat with agitated motor activity.  His judgment 
was fair.  He denied homicidal and suicidal ideation.  The 
veteran reported diminished energy levels.  He had major 
social judgment issues and difficulty in acquiring insight 
into his condition.  The diagnosis was chronic, 
undifferentiated schizophrenia.  He was assigned a score of 
49 on the GAF scale.

At his September 2003 examination, the veteran reported at 
that time that he had recently retired from the USPS after 20 
years of service.  He said he had a great deal of difficulty 
getting along with his employers and had frequent problems 
and difficulties in the workplace.  He stated he also had 
problems getting along with his wife and other people.  He 
believed that people laughed and talked about him behind his 
back.  The veteran said he continued to sleep poorly.  He 
indicated that he continued to have a problem with alcohol.  
On mental status evaluation, the veteran appeared neatly 
dressed and his stated age.  He displayed ideas of reference, 
to include thoughts that people were talking about him and 
planning to attack him.  The problem was worse when he was 
not familiar with the people around him.  His mood was down 
but there was no suicidal ideation.  Orientation and 
intellectual function were intact.  Insight and judgment were 
fair.  The diagnosis was schizophrenic disorder with 
associated alcohol dependence.  The examiner opined that the 
veteran was not able to work because his paranoid symptoms 
made it very difficult for him to get along with people 
(continually feeling that they would try to harm him), and 
that these symptoms interfered with him having any reasonable 
chance of getting a job.  A score of 45 was assigned on the 
GAF scale.

Administrative records received from the USPS have also been 
considered.  These records included a Certification By 
Employee's Health Care Provider for Employee's Serious 
Illness - FMLA.  Dated in February 2001, the veteran's 
treating physician at the New Bedford VAMC indicated that the 
veteran was suffering from severe anxiety disorder with mood 
lability, flashbacks, panic attacks, and poor concentration.  
He said the veteran's disability would interfere with his 
ability to work, but that it would not prevent him from 
working.  

A May 2002 letter from the USPS showed that the veteran was 
suspended from work for seven days due to his failure to meet 
the requirement of his position.  He was noted to have had 
numerous absences from work from January 31, 2002 to May 8, 
2002.  He missed 144 hours of work during this period.  

A VA Form 21-4192 (Request For Employment Information In 
Connection With Claim for Disability Benefits) shows that the 
veteran retired from the USPS "via CSRS (Disability)."  The 
veteran's supervisor indicated that the nature of the 
veteran's disability rendered him totally incapacitated for 
duty.  His last date of employment was noted to be April 19, 
2003.

Period prior to September 30, 2002

Based on the above evidence, the Board finds that a rating in 
excess of 50 percent for the veteran's schizophrenia for the 
period prior to September 30, 2002 is not warranted.  The 
evidence does not show that the symptoms related to the 
veteran's schizophrenia more closely approximate the criteria 
for the next higher rating, of 70 percent.  The veteran's GAF 
score between October 2000 and August 2002 was consistently 
above 51, which is indicative of only moderate symptoms.  
While the February 2001 VA examination indicated that he had 
a GAF score of 49 as a result of the symptoms of his 
schizophrenia, the veteran was not shown to exhibited such 
symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical 
speech, near-continuous panic or depression, spatial 
disorientation, impaired impulse control, or neglect of 
personal hygiene.  Moreover, the veteran was fully employed 
during this period and was even functioning as a shop steward 
for his local union.  The veteran's symptoms, as described by 
the medical evidence, more closely approximate the criteria 
for a 50 percent evaluation, and the veteran's schizophrenia 
does not warrant a higher rating for the period prior to 
September 30, 2002.  38 C.F.R. § 4.130, DC 9204.

Period from September 30, 2002 to April 18, 2003

For the period from September 30, 2002 to April 18, 2003, the 
Board finds that a rating of 70 percent for the veteran's 
schizophrenia is appropriate.  The September 30, 2002 report 
from the New Bedford VAMC signified a change in the veteran's 
overall condition.  The veteran clearly demonstrated symptoms 
of grandiose and persecutory delusions.  He also demonstrated 
symptoms of irritation and agitation when he was asked to 
discuss work.  His memory was noted to unreliable at that 
time and his judgment was described as impaired.  He was 
assigned a GAF score of 49, which is indicative of serious 
symptoms.  Since that time, the veteran was never assigned a 
GAF score greater than 50.  He was also noted to have 
continuing problems with delusions and hallucinations.  The 
Board finds that the totality of symptoms experienced by the 
veteran from September 30, 2002 to April 18, 2003, more 
closely approximate the criteria to support a 70 percent 
disability rating.  

The Board finds that the symptoms of the veteran's 
schizophrenia during this period did not more closely 
approximate the criteria for a 100 percent disability rating.  
The veteran's most recent GAF score on VA examination is 45, 
which is indicative of serious symptoms.  However, the record 
clearly shows that the very was fully employed during this 
period, and that he remained married to his wife of over 20 
years, despite the friction that occurred between them.  
Further, while there is evidence that he experienced 
grandiose and persecutory delusions and periodic vague 
hallucinations, the veteran did not exhibit such symptoms as 
persistent hallucinations; gross impairment in thought 
processes or communication; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
place; memory loss for names of close relatives, own 
occupation, or own name.  The veteran's symptoms, as 
described by the medical evidence, do not support the 
assignment of a disability rating in excess of 70 percent.  
38 C.F.R. § 4.130, Diagnostic Code 9204.

Consideration has been given as to whether increasing the 
veteran's schedular rating from 50 percent to 70 percent 
serves as an informal claim for total disability evaluation 
based on individual unemployability for period from September 
30, 2002 to April 18, 2003.  For VA purposes, total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2003).

In Norris v. West, 12 Vet. App. 413 (1999), the veteran 
appealed a Board decision that clear and unmistakable error 
(CUE) had not been committed in various RO decisions.  In 
Norris, the veteran was granted service connection for 
anxiety neurosis in September 1973 and assigned a 30 percent 
evaluation.  The evaluation was eventually increased to 70 
percent and in September 1994 the Board granted total 
disability evaluation based on individual unemployability 
under 38 C.F.R. § 4.16(c).  One of the threshold questions 
was whether total disability evaluation based on individual 
unemployability claims existed.  The Court held "that when 
an RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a total 
disability evaluation based on individual unemployability 
rating."  Id. at 421 (internal citations omitted).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran appealed from a Court decision affirming a Board 
decision that a 1984 rating decision did not contain CUE.  In 
Roberson, the veteran submitted an application for benefits 
for psychiatric problems in 1982.  In 1984, he was awarded 
service connection for PTSD and assigned a 70 percent 
evaluation, which was eventually increased to 100 percent 
based on 38 C.F.R. § 4.16(a).  The Federal Circuit noted that 
although the facts in its case were similar to those of 
Norris, the case was distinguishable.  

In Norris, it was the subsequent informal claims that were 
found to raise the issue of total disability evaluation based 
on individual unemployability.  In the Roberson case, it was 
the original claim for disability that was found to raise a 
claim of total disability evaluation based on individual 
unemployability.  The Court held "that once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the VA must consider total 
disability based upon individual unemployability."  

The Board acknowledges that the veteran meets the schedular 
criteria of 38 C.F.R. 4.16(a) as a result of granting a 70 
percent rating for schizophrenia for the period from 
September 30, 2002 to April 18, 2003.  However, during this 
period, the record clearly shows that the veteran was fully 
employed by the USPS.  Consequently, the Board concludes that 
the facts of this case are distinguishable from both Norris 
and Roberson and does not find that an informal claim for a 
total disability evaluation based on individual 
unemployability has been raised.  Furthermore, since the 
veteran continued to work during this period, it could not be 
factually ascertained that he met the criteria for a total 
disability rating based on individual unemployability.  

Period since April 19, 2003

The Board finds that the criteria for a total schedular 
rating were met or nearly approximated from the period since 
April 19, 2003.  The veteran's GAF score has consistently 
been placed between 45 and 50, and such a score is generally 
indicative of serious impairment in social, occupational, or 
school functioning, to include the inability to keep a job.  
The statement received from the veteran's former employer 
indicated he received a disability retirement, and that he 
had last worked on April 19, 2003.  In this regard, the 
report of the September 2003 VA examination indicated that 
the veteran was not able to work as a result of his paranoid 
symptoms and assigned a GAF of 45.  None of the treatment 
records since have contradicted these findings.  While the 
veteran has not exhibited all of the symptoms listed in the 
schedular criteria for a 100 percent rating, he endorsed 
symptoms of persistent grandiose and persecutory delusions, 
auditory and visual hallucination, sleep difficulty, impaired 
impulse control, and irritability.  The veteran's symptoms, 
for the period since April 19, 2003, the date that he became 
unemployed, more closely approximate the criteria for a 100 
percent schedular evaluation, when doubt is resolved in his 
favor.  38 C.F.R. § 4.130, Diagnostic Code 9204.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for schizophrenia is denied for period prior to September 30, 
2002.

Entitlement to a disability rating of 70 percent for 
schizophrenia is granted for the period from September 30, 
2002 through April 18, 2003, subject to the criteria 
governing payment of monetary benefits.

Entitlement to a total schedular rating for schizophrenia is 
granted for the period since April 19, 2003, subject to the 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



